Citation Nr: 1726560	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  08-11 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection, to include on a secondary basis, for a liver disorder.

2. Entitlement to service connection, to include on a secondary basis, for low back disability.

3. Entitlement to service connection, to include on a secondary basis, for bilateral leg disability.

4. Entitlement to service connection, to include on a secondary basis, for headaches.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973.  The Veteran died in June 2013.  The appellant is his surviving spouse and has been substituted for the Veteran as the claimant.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In order to clarify the procedural history of this case, the Board notes that in March 1974, the Veteran was granted service connection for residuals of hepatitis.  In May 2006, the Veteran filed a claim for service-connection for a liver condition secondary to his service-connected residuals of hepatitis.  During the course of the appeal, the Veteran added additional secondary service connection claims, including for low back disability (see May 2006 Statement in Support of Claim), bilateral leg disability and headaches (see August 2006 Statement in Support of Claim).  The claims were denied in a February 2007 rating decision and the Veteran filed a notice of disagreement in March 2007.  In April 2008, the Veteran submitted a substantive appeal. 

In April 2012, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain clinical records pertaining to the Veteran's hospitalization for hepatitis while stationed in Heidelberg, Germany, outstanding VA medical records and any outstanding private treatment records.  The AOJ was further instructed to obtain VA examinations to determine the nature and etiology of the Veteran's service-connected claims.  The Board notes that updated VA and private treatment records were obtained and associated with the claims file.  Additionally, in May 2012 the Veteran was afforded new VA examinations and the examination reports have been associated with the claims file.  Lastly, in September 2012, the AOJ issued a formal finding of unavailability for treatment records from the US Army hospital in Heidelberg, Germany.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

As noted above, the Veteran subsequently died in June 2013.  In September 2013, the claimant filed VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC).  In an October 2013 decision, the Board dismissed the Veteran's service connection claims and noted that the dismissal did not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  In reply to the appellant's submitted VA Form 21-534, in February 2014 the RO notified the appellant that the Veteran had an appeal pending at the time of his death and she was entitled to substitute the accrued claim for the Board appeal.  The appellant filed a request to be substituted in February 2014.  In an October 2016 memorandum, the RO found the appellant qualified as the proper substituted claimant pursuant to 38 U.S.C. 5121A(a)(1).  The appellant was notified of this decision in an October 2016 notice.

After accepting the appellant as a proper substitute the case was returned to the Board.
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due process matters require another remand of this appeal.  Since issuance of the previous supplemental statement of the case (SSOC) in March 2013, and prior to the DRO's October 2016 issuance of the determination confirming the surviving spouse's status as a substitute claimant, additional development of the Veteran's claim was performed by the RO.  The additional development included obtaining private medical records and new VA examination reports for the claims on appeal.  However, since this development the RO has not issued a supplemental statement of the case (SSOC) pursuant to 38 C.F.R. § 19.31(b)(1), nor has the RO otherwise adjudicated this matter on the merits.  The Board additionally notes that a VA Form 8, Certification of Appeal, has not been issued since May 2008 (prior to the April 2012 Board decision).

Under 38 C.F.R. § 19.31, a SSOC must be furnished to the appellant when additional pertinent evidence is received by the AOJ after a Statement of the Case (SOC) or the most recent SSOC has been issued and before the appeal has been certified and transferred to the Board.  In the present case, additional pertinent evidence relating to the service connection claims on appeal has been associated with the file after the March 2013 SSOC was issued and before the appeal was transferred to the Board in 2017.  As the requirements of 38 C.F.R. § 19.31 have not been satisfied, a remand is required in order to ensure due process to the appellant. 

Accordingly, the case is REMANDED for the following action:


1.  Readjudicate the claims for service connection for a liver condition, low back disability, bilateral leg disability and headaches in light of all the evidence of record.  If any benefits sought on appeal remains denied, provide a SSOC to the appellant and her representative which reflects consideration of the evidence received since the issuance of the last SSOC in this appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

